Exhibit 23.2 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in this Registration Statement on Form S-3 ofour report dated March30, 2012, relating to the consolidated financial statements of Hines US Core Office Fund LP and subsidiaries as of December 31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011 appearing in the Annual Report on Form 10-K of Hines Real Estate Investment Trust, Inc. for the year ended December31, 2011, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Houston, Texas June 28, 2012
